IN THE COURT OF APPEALS OF TENNESSEE

                            AT NASHVILLE
                                                     FILED
                                                January 21, 1999
GERY L. GROSS,                  ) C/A NO. 01A01-9803-CV-00140
                                )               Cecil W. Crowson
          Plaintiff-Appellant, )              Appellate Court Clerk
                                )
                                )
                                )
                                )
v.                              ) APPEAL AS OF RIGHT FROM THE
                                ) MONTGOMERY COUNTY CIRCUIT COURT
                                )
                                )
                                )
                                )
STEVE SCHOENBECK and            )
RITA SCHOENBECK,                )
                                ) HONORABLE JAMES E. WALTON,
          Defendants-Appellees. ) JUDGE




For Appellant                        For Appellees

TROY L. BROOKS                       NO APPEARANCE
The Kennedy Law Firm
Clarksville, Tennessee




                          O P I N IO N




AFFIRMED AND REMANDED                                   Susano, J.

                                 1
           This is a landlord-tenant dispute.    Following a bench

trial, the court below awarded the plaintiff, Gery L. Cross, a

judgment for $750 against the defendants, Steve Schoenbeck and

Rita Schoenbeck.    The plaintiff, being dissatisfied with the

amount of the award, appealed.    He presents one issue for our

review:   Does the evidence preponderate against the trial court’s

award of damages?



                                 I.



           The plaintiff rented a house to the defendants in May,

1993.   The rental was not reduced to writing.   The house was some

20 years old and in need of repairs.    During the 46 months that

the defendants occupied the premises, the plaintiff performed a

minimum amount of work to maintain or improve the condition of

the house.



           The plaintiff sued to recover for the cost of repairs

and maintenance to the rented premises.    A real estate appraiser,

who was called as a witness for the plaintiff, identified these

repairs as the reglazing and repair of the exterior windows; the

replacement of broken shutters; the replacement of all carpet and

pad; the repainting of the entire interior; the replacement of

doors; the replacement of kitchen vinyl; and other items.    The

appraiser stated that most of these items were in the nature of

maintenance.



           The plaintiff also seeks to recover rent that he claims

is in arrears.


                                  2
            The plaintiff contends that the abuse to the interior

of the house by the defendants’ dogs and the defendants’ general

lack of upkeep of the property are the causes of the extensive

repairs that are now required.        The defendants argue that the

house was in a state of disrepair when they first occupied it,1

and that they withheld one month’s rent because the hot water

heater did not work.      The defendants also testified that near the

end of their tenancy, they had to nail the doors shut to keep the

plaintiff from entering at will, since he had moved into the

basement of the house.2



            Upon appeal from the Montgomery County General Sessions

Court, the trial court awarded the plaintiff $450 in back rent;

$250 for damage to the carpet; and $50 for repairs to a shower

door, for a total judgment of $750.         After a motion for additur

or new trial was denied by the trial court, the plaintiff filed

this appeal.



                                     II.



            We review the trial court’s findings of fact de novo

upon the record of the proceedings below.          These findings come to

us with a presumption of correctness, which we must honor unless

the preponderance of the evidence is otherwise.           Rule 13(d),




     1
       Two witnesses testified on behalf of the defendants regarding the
condition of the house around the time that the defendants first occupied the
premises.
      2
       The plaintiff testified that the basement was not rented to the
defendants. He moved into the basement when his girlfriend asked him to move
out of her house.

                                      3
T.R.A.P.; Wright v. City of Knoxville, 898 S.W.2d 177, 181 (Tenn.

1995); Catlett v. Chinery, 952 S.W.2d 433, 434 (Tenn.App. 1997).



              After hearing extensive evidence from both sides and

viewing photographs of the alleged damage, the trial court found

that the defendants had moved into a house that was “liveable,”

but in need of repairs.         It found that the plaintiff had known

that the defendants had children and dogs, and thus had to have

known that there would be additional wear and tear on the house

during the defendants’ tenancy.             It further found that most of

the plaintiff’s requested repairs represented normal costs of

owning and renting residential property.



              Plaintiff argues that tenants have a duty to leave the

premises in tenable repair at the expiration of the lease.               He

refers us to T.C.A. § 66-28-506.3



              Under the Uniform Residential Landlord and Tenant Act

(“URLTA”), codified at T.C.A. § 66-28-101, et seq., both

landlords and tenants have duties to maintain property.                The

plaintiff relies on T.C.A. §66-28-506 to sustain his position

that the defendants in this case are liable for all of the

     3
         T.C.A. § 66-28-506 provides as follows:

              If there is non-compliance by the tenant with § 66-28-
              401 materially affecting health and safety that can be
              remedied by repair, replacement of a damaged item or
              cleaning, and the tenant fails to comply as promptly
              as conditions require in case of emergency or within
              fourteen (14) days after written notice by the
              landlord specifying the breach and requesting that the
              tenant remedy it within that period of time, the
              landlord may enter the dwelling unit and cause the
              work to be done in a workmanlike manner and submit an
              itemized bill for the actual and reasonable cost or
              the fair and reasonable value thereof as rent on the
              next date when periodic rent is due, or if the rental
              agreement has terminated, for immediate payment.

                                        4
deficiencies identified by the real estate appraiser.               We

disagree.



              The “underlying purposes and policies” of the URLTA are

set forth at T.C.A. § 66-28-103, which provides, in pertinent

part, as follows:



              (a) This chapter shall be liberally construed
              and applied to promote its underlying
              purposes and policies.

              (b) Underlying purposes and policies of this
              chapter are to:

                                  *     *     *

              (2) Encourage landlord and tenant to maintain
              and improve the quality of housing;

                                  *     *     *



However, as we read the provisions regarding general maintenance

by the landlord and tenant,4 the landlord is responsible for

making all repairs to “put and keep the premises in a fit and

habitable condition.”         T.C.A. § 66-28-304(a)(2).       The evidence at

trial does not preponderate against the trial court’s finding

that the general repairs -- other than $50 for damage to a shower

door and $250 for carpet damage -- were the plaintiff’s

responsibility as landlord.



              On the issue of rent, the trial court found from the

evidence that one month’s rent of $450 was due.              Our review of

the record persuades us that the evidence does not preponderate

against this award.


     4
         The relevant statutes are T.C.A. § 66-28-304 and T.C.A. § 66-28-401.

                                        5
                              III.



          The judgment of the trial court is affirmed.   Costs on

appeal are taxed against the appellant.   This case is remanded to

the trial court for enforcement of the judgment and collection of

costs assessed there, all pursuant to applicable law.



                                     __________________________
                                     Charles D. Susano, Jr., J.


CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
Herschel P. Franks, J.




                                6